Citation Nr: 1517152	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in relevant part, denied service connection for a right foot condition and tinnitus, respectively.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2012 substantive appeal, the Veteran requested a Board hearing by live videoconference.  The Veteran was scheduled for an October 2013 hearing, but notification of the hearing was not sent to the correct address, and the Veteran did not appear for that hearing.  Thus, in December 2014, the Board remanded the appeal in order to afford the Veteran another opportunity for a Board hearing.  The Veteran was subsequently scheduled for a March 2015 hearing, but the Veteran's representative requested rescheduling.  The Veteran was rescheduled for an April 2015 hearing, to be held in Nebraska, and a March 2015 notification of that hearing was sent to the Veteran's Nebraska address on file.

However, in a January 2015 written statement, the Veteran indicated that he moved to California.  Additionally, a veterans service representative apparently informed VA in April 2015, the day before the Veteran's scheduled hearing, that the Veteran currently lives in San Francisco, California.  To ensure full compliance with due process requirements, a remand is again required in order to schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  The notice of the hearing should be sent to the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  Send the notice of the hearing to his current mailing address, which appears to be in California now.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

